Table of Contents As filed with the Securities and Exchange Commission on November 13, 2007 Registration No. 333-124096 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 POST-EFFECTIVE AMENDMENT NO. 3 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ––––– CAPRIUS, INC. (Name of Small Business Issuer in Its Charter) Delaware (State or other jurisdiction of incorporation or organization 3845 (Primary Standard Industrial Classification Code Number 22-2457487 (I.R.S. Employer Identification Number One University Plaza, Suite 400 Hackensack, New Jersey07601 (201) 342-0900 (Address and Telephone Number of Principal Executive Offices and Principal Place of Business) Jonathan Joels Treasurer and Chief Financial Officer One University Plaza, Suite 400 Hackensack, New Jersey07601 (201) 342-0900 (Name, Address and Telephone Number of Agent For Service) Copies to: Bruce A. Rich, Esq. Thelen Reid Brown Raysman & SteinerLLP 875 Third Avenue New York, New York10022 (212) 603-2000 Approximate Date of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Explanatory Notes Caprius, Inc. had initially filed the registration statement (No. 333-124096) to register shares of its common stock, as well as shares of its common stock underlying warrants held by certain selling stockholders.Pursuant to Rule429 of the Securities Act of 1933, as amended, this Post-Effective Amendment No.3 to the registration statement eliminates or modifies information regarding certain selling stockholders who have previously sold or otherwise ceased beneficial ownership of their shares and also eliminates those selling stockholders to whom we no longer have registration obligations, and also updates the financial and other information that was in the definitive prospectus, dated March28, 2006, to the Post-Effective Registration Statement No. 1. In addition the Company has filed Registration Statement (No. 333-132849) for its 2006 Series D Preferred Stock Placement for which the Company is preparing a Post-Effective Amendment No. 2 pursuant to Rule 429 of the Securities Act of 1933. The Company has also filed a Registration Statement (No.333-141647) for its 2007 Series E Preferred Stock Placement which is currently under review. Table of Contents SUBJECT TO COMPLETION NOVEMBER 13, 2007 PROSPECTUS 2,646,121 shares of Common Stock CAPRIUS, INC. This prospectus relates to the sale or other disposition by the selling stockholders identified on pages 41 to 44 of this prospectus, or their transferees, of up to 2,646,121 shares of our common stock, which includes (i)1,837,730 outstanding shares and (ii)808,391 shares issuable upon exercise of warrants.These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale, or at negotiated prices. We will receive no proceeds from the sale or other disposition of the shares, or interests therein, by the selling stockholders.However, we will receive proceeds in the amount of $1,643,161 assuming the cash exercise of all of the warrants held by the selling stockholders, subject to certain of the warrants being exercised under a “cashless exercise” right. Our common stock is traded on the over-the-counter electronic bulletin board.Our trading symbol isCAPS.On November6, 2007, the last bid price as reported was $0.85 per share. The selling stockholders, and any participating broker-dealers may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act.The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Brokers or dealers effecting transaction in the shares should confirm the registration of these securities under the securities laws of the states in which transactions occur or the existence of our exemption from registration. An investment in shares of our common stock involves a high degree of risk.We urge you to carefully consider the Risk Factors beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. November , 2007 Table of Contents PROSPECTUS
